Citation Nr: 0710842	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  03-18 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for ganglion cysts of 
both wrists.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from January 1970 to 
November 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Des Moines, 
Iowa, Department of Veterans Affairs (VA) Regional Office 
(RO).  In a rating decision dated in October 2002, the RO 
denied service connection for diabetes mellitus, Type II.  In 
a rating decision dated in July 2004, the RO denied service 
connection for tinea manuum and tinea corporis, claimed as a 
skin rash, and bilateral ganglion cysts.  In November 2005, 
the Board remanded the claims for additional development.  

In August 2005, the veteran offered testimony before the 
undersigned Veterans Law Judge during a hearing held at the 
RO.

A March 2004 opinion from Kevin Kimm, D.O, states that the 
veteran has arthritis and neuropathy that are related to his 
service.  The Board must review all issues reasonably raised 
from a liberal reading of all documents in the record.  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  These claims have 
not been adjudicated by the agency of original jurisdiction, 
and are referred to the RO for appropriate action.  





FINDINGS OF FACT

1.  The veteran does not have diabetes mellitus as a result 
of his service.

2.  The veteran does not have a skin disorder as a result of 
his service.

3.  The veteran does not have ganglion cysts of both wrists 
as a result of his service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated during 
the veteran's active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).  

2.  A skin disorder was not incurred or aggravated as the 
result of service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).  

3.  Ganglion cysts of both wrists were not incurred or 
aggravated as the result of service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran urges that he developed diabetes, a skin rash, 
and ganglion cysts, due to exposure to toxic chemicals while 
serving at Fort Ord in 1970 and 1971.  He has presented 
literature regarding that Fort Ord's designation as a 
Superfund site.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Service connection may also be 
granted for diabetes mellitus when it is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.  

The Board initially notes that the veteran's argument is 
based on the theory that he was exposed to "multiple toxic 
chemicals" at Fort Ord.  The veteran's representative has 
further argued, in essence, that the veteran was exposed to 
chemicals that were similar to those that personnel stationed 
in the Republic of Vietnam were exposed to, and that the 
claimed conditions are similar to those claimed by Vietnam 
veterans.  See Statement of Accredited Representative in 
Appealed Case, dated in June 2005.  The RO's October 2002 
rating decision characterized the claim for diabetes mellitus 
to include a claim based on exposure to Agent Orange.  
However, in the veteran's substantive appeal, received in 
June 2003, the veteran stated that he was not claiming that 
service connection for diabetes mellitus was warranted due to 
Agent Orange exposure.  Rather, he stated that his claim was 
based on the argument that he was exposed to chemicals other 
than Agent Orange.  With regard to the claim for a skin 
disorder, in the August 2006 supplemental statement of the 
case, the RO characterized the claim for a skin disorder "to 
include as due to herbicide exposure."  Similarly, the RO's 
analysis of the claims for diabetes mellitus and ganglion 
cysts of both wrists included discussion of exposure to 
herbicides.  

Given the nature of the veteran's claim, the Board will not 
attempt to separate herbicidal agents from the term 
"multiple toxic agents," other than to note the following:




The statutory provision specifically covering herbicides is 
38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during that service.

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (emphasis 
added).

In summary, the presumption of exposure to herbicides is 
provided to all veterans who served in Vietnam during the 
Vietnam era.  In this case, the veteran served in the 
continental United States only, and therefore he is not 
entitled to the statutory presumption of exposure to 
herbicides while in service.  38 U.S.C.A. § 1116(f).  
Therefore, with regard to all of the claims, service 
connection under the presumptive provisions of 38 C.F.R. §§ 
3.307 and 3.309 is not warranted.  Accordingly, the laws and 
regulations pertaining to presumptive service connection 
based on exposure to herbicides will not be further 
discussed.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

The veteran's personnel file (DA Form 20) indicates that he 
served at Fort Ord from May 1970 until separation from 
service, and that his principal duty during that time was 
cook, and food service appr(entice).  

The veteran's service medical records do not show treatment 
for any relevant symptoms, or contain a diagnosis of diabetes 
mellitus, a skin disorder, or ganglion cysts of either wrist.  
An October 1970 report shows treatment for pediculus pubis.  
A separation examination report is not of record.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1984 and 2005, and decisions of the 
Social Security Administration (SSA), dated between 1984 and 
1994, to include the SSA's supporting documentation.  


A.  Diabetes Mellitus

The Board finds that the preponderance of the evidence is 
against the claim that the veteran has diabetes mellitus as a 
result of his service.  The veteran was not treated for 
diabetes mellitus during service.  Therefore, a chronic 
condition is not shown during service.  See 38 C.F.R. § 
3.303.  With regard to the post-service medical evidence, the 
Board first notes that the veteran is shown to have a history 
of obesity and hyperglycemia.  See e.g., Waverly Medical 
Hospital report, dated in March 1985; reports from Dr. 
Kimm/Mercy Family Care, dated in 1997.  The earliest evidence 
of diabetes mellitus is found in VA progress notes, dated in 
1998.  This is approximately 16 years after separation from 
service.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, the Board finds 
that a March 2005 VA examination report is highly probative 
evidence which shows that the veteran does not have diabetes 
mellitus as a result of his service.  This report is the most 
recent examination report of record.  In this report, the 
examiner stated that he had reviewed the claims files.  He 
provided a detailed account of the veteran's medical history.  
The diagnoses noted diabetes mellitus type II, uncontrolled, 
"far more likely than not related to morbid obesity 
(documented at least 11 years prior to the onset of DM); less 
likely than not related to any alleged toxic exposure while 
stationed at Ft. Ord, CA."  There is no competent evidence 
to show that diabetes mellitus was manifest to a compensable 
degree within one year of separation from service.  See 38 
C.F.R. § 3.307, 3.309.  Furthermore, there is no competent 
evidence showing that the veteran has diabetes mellitus as a 
result of exposure to herbicides during service.  Combee; see 
also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.

In reaching this decision, the Board has considered 
the opinion of Kevin Kimm, D.O., dated in March 
2004, in which Dr. Kimm states:
 
Based upon my treatment and examination 
of the above referenced claimant, it is 
my medical opinion that the non-insulin 
dependent diabetes mellitus, arthritis, 
and neuropathy conditions more likely 
than not are related to his active 
military duty.  This is based upon 
medical records from professionals post 
his military service.  

As an initial matter, this opinion does not appear to 
implicate the claims for a skin disorder or for ganglion 
cysts of the wrists.  In addition, the probative value of Dr. 
Kimm's opinion is greatly decreased by the fact that it 
indicates that it is based on (otherwise unidentified) 
reports dated "post his military service" (i.e., it is not 
shown to have been based on a review the veteran's claims 
files).  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.).  The Board further 
notes that Dr. Kimm's reports indicate that he began treating 
the veteran in no earlier than 1995, which is approximately 
14 years after separation from service.  Finally, the body of 
his March 2004 opinion is two sentences long.  It does not 
include citation to clinical findings during service, or 
thereafter, nor is it accompanied by a rationalized 
explanation, to include a discussion of other risk factors 
such as obesity.  In summary, the Board finds that the 
evidence in favor of the claim is outweighed by the evidence 
against the claim.  The Board therefore finds that the claim 
must be denied.  


B.  Skin Disorder

The post-service medical evidence includes a VA examination 
report, dated in September 1994, which notes dermatographia, 
without hives or history of hives, and blotchy, erythematous, 
slightly raised confluent skin eruption of the forearms, 
torso, having the appearance of possible tinea versicolor.  
There was no relevant diagnosis.  Subsequently dated medical 
reports include a VA examination report, dated in March 2005, 
which contains diagnoses that included tinea manuum, and 
tinea corporus.

The Board finds that the preponderance of the evidence is 
against the claim that the veteran has a skin disorder as a 
result of his service.  The veteran was not treated for a 
skin disorder during service.  Therefore, a chronic condition 
is not shown during service.  See 38 C.F.R. § 3.303.  With 
regard to the post-service evidence, even assuming the 
symptoms noted in the 1994 VA examination report were 
sufficient to show a chronic skin condition, the earliest 
evidence of a skin disorder would come approximately 22 years 
after separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  
Maxson.  Furthermore, there is no competent evidence to show 
that the veteran has a skin disorder as a result of his 
service, to include as due to exposure to any type of 
chemical, or as a result of exposure to herbicides during 
service.  Combee; Brock.  In this regard, the only competent 
opinion of record is found in a March 2005 VA examination 
report, which shows that the examiner determined that it was 
less likely than not that the veteran's tinea manuum and 
tinea corporus were related to any alleged toxic exposure.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  




C.  Ganglion Cysts of the Wrists

The Board first notes that the medical evidence shows that 
the veteran has been diagnosed with a number of upper 
extremity disorders, to include peripheral neuropathy, 
tendonitis, over-use syndrome, and a notation of "likely" 
degenerative joint disease.  However, none of these disorders 
are within the scope of the issue on appeal.  

The post-service medical evidence includes a report from 
Scott B. Neff, D.O., dated in December 1993, which shows the 
following: the veteran's work history included working on 
industrial machines, to include a choke grinder and a 
hydraulic press, between 1974 and 1980.  He subsequently 
worked at jobs that included tool and die work.  He began 
experiencing problems with his left wrist in 1984, with two 
surgeries, between 1984 and 1986, and no subsequent left 
wrist problems until 1991.  He began having right wrist 
problems in 1986, after he sustained an injury to his right 
wrist.  This injury was the subject of a workers' 
compensation claim.  He returned to work in 1988, operating a 
lathe.  Between 1986 and 1988, he had two surgeries to the 
right wrist.  He was asymptomatic until 1991.  

With regard to the left wrist, other evidence includes 
reports which show that the veteran stated that he began 
having left wrist symptoms in 1984.  See e.g., VA examination 
report, dated in August 1986; veteran's claim for vocational 
rehabilitation, dated in February 1992.  The reports show 
that the veteran had a number of surgeries on his left wrist 
for a recurrent ganglion cyst; the earliest surgery was in 
1985.  See e.g., reports from Arnold E. Delbridge, M.D., 
dated between 1985 and 1991; reports from Surgical Associates 
of North Iowa, P.C., (SANI) dated in between 1985 and 1988.  
A report from Morris C. Benson, M.D., dated in January 1986, 
notes that the veteran's cyst of the left wrist is "quite 
likely work-related" and that the exacerbation of it was 
"definitely traced" to running a lawn mower and driving 
large trucks.  

With regard to the right wrist, this evidence includes 
reports which show that the veteran underwent a two excisions 
of a ganglion cyst in 1988.  See e.g., SANI reports, dated in 
1988.  These reports include a notation that the veteran was 
a full-time lathe operator, and a November 1988 report notes, 
"In my opinion this is definitely a workman's comp related 
incident..."  

Decisions of the SSA include supporting documentation from a 
state disability agency, and state vocational rehabilitation 
reports.  The SSA determined that the veteran was disabled as 
of June 1991, with a primary diagnosis of neuropathy of both 
hands.  See SSA decision, dated in April 1994.  

The Board finds that the preponderance of the evidence is 
against the claim that the veteran has ganglion cysts of 
either wrist as a result of his service.  The veteran was not 
treated for a wrist disorder during service.  Therefore, a 
chronic condition is not shown during service.  See 38 C.F.R. 
§ 3.303.  With regard to the post-service evidence, the 
earliest evidence of a ganglion cyst of either wrist comes in 
1984.  This is approximately 12 years after separation from 
service.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim.  Maxson.  Furthermore, 
when read in context, the SSA's supporting documentation, to 
include medical reports from a variety of health care 
providers, clearly indicates that the veteran had a long 
history of manual labor, and that his wrist ganglions are 
associated with his post-service employment.  There is no 
competent evidence to show that the veteran has ganglion 
cysts of either wrist as a result of his service, to include 
as due to exposure to any type of chemical or exposure to 
herbicides.  Combee; Brock.  In this regard, in a March 2005 
VA examination report, the diagnoses included ganglion cyst, 
right wrist, and ganglion cyst, left wrist.  Both disorders 
were noted to be status post operative status surgical 
incision, without evidence of recurrence.  The examiner 
stated that they were "far more likely than not work related 
due to repetitive nature of previous employment and a history 
of tensynovitis with ganglion occurrence, less likely than 
not related to any alleged toxic exposure while stationed at 
Ft. Ord CA."  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  





D.  Conclusion

The Board has considered the veteran's oral and written 
testimony submitted in support of his arguments that he has 
diabetes mellitus, a skin disorder, and ganglion cysts of the 
wrists, that should be service connected.  His statements are 
not competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed conditions and the 
veteran's service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  

With regard to the articles that the veteran has submitted, 
they indicate that chemical waste was disposed of within Fort 
Ord's borders.  However, this literature does not discuss the 
veteran's principal duties during service, or the 
disabilities involved.  None of it provides medical evidence 
demonstrating a causal relationship between any of the 
claimed disabilities and exposure to chemicals.  In addition, 
the articles do not discuss generic relationships between any 
of the claimed disabilities and exposure to chemicals with 
such a degree of certainty that, under the facts of this 
case, they are sufficiently probative of a nexus between 
exposure to chemical during service and any of the claimed 
disabilities to warrant a grant of any of the claims.  See 
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. 
App. 509 (1998).  Accordingly, the veteran's claims for 
service connection for diabetes mellitus, a skin disorder, 
and ganglion cysts of the wrists, must be denied.  

The Board considered the applicability of "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  38 
U.S.C.A. § 5107(b).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in January and March of 2004, the 
RO sent the veteran letters (hereinafter "VCAA notification 
letters") that informed him of the type of information and 
evidence necessary to support his claims.  The RO's letters 
informed the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the veteran to 
provide additional evidence in support of his claims.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  

With regard to the claim for diabetes mellitus, the VCAA 
letters were mailed to the appellant after the initial RO 
adjudication of his claim.  However, any defect with respect 
to the timing of the VCAA notice in this case was 
nonprejudicial.  There is no indication that the outcome of 
the claim has been affected, as all evidence 



received has been considered by the RO.  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim, as he has been afforded the 
opportunity to submit additional argument and evidence, which 
he has done.  He was afforded a hearing in February 2004.  
For these reasons, the timing of the VCAA notices was not 
prejudicial.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was afforded sufficient notice in 
the August 2006 supplemental statement of the case, see 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 
2006), and in any event, as the claims for service connection 
have been denied, no disability rating or effective date will 
be assigned; and any defect with respect to the notice 
requirement was non-prejudicial.  Therefore, VA's duty to 
notify the appellant has been satisfied.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service and service medical records, 
VA and non-VA medical reports, and SSA reports.  The veteran 
has been afforded an examination, and etiological opinions 
have been obtained.  The Board therefore finds that decisions 
on the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could 


be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for diabetes mellitus is denied.

Service connection for a skin disorder is denied.

Service connection for ganglion cysts of both wrists is 
denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


